Citation Nr: 1701521	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  13-18 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to July 1986.  The Veteran also had active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the National Guard.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran provided testimony at a November 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for a right knee disability and hypertension are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, a left knee disability is related to active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran believes that a left knee disability, diagnosed as degenerative joint disease (DJD), is related to active duty.  Specifically, the Veteran stated that he injured the left knee in 1983 after falling into a hole while stationed in the Republic of Korea.  The Veteran also reports that he reinjured the left knee while serving in the National Guard.

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2015).

Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Service connection is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Active military service includes any period of active duty or active duty for training (ACDUTRA) during which the Veteran was disabled from disease or injury and any period of inactive duty training (INACDUTRA) during which the Veteran was disabled from injury - though not disease - or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21)-(24), 106, 1110 (West 2014); 38 C.F.R. §§ 3.6 (a), (d), 3.303(a) (2015); also Harris v. West, 13 Vet. App. 509 (2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c) (2015).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2015).

The Veteran's service medical records show that he was treated for a left knee injury in January 1983.  The record also shows that he was treated for a left knee disability in May 1990 and May 1992.  In addition, in September 2003, the Veteran again injured the left knee while repeatedly climbing out of a M109 Howitzer as an instructor for training.  While the record is unclear as to whether the Veteran was on ACTDURA or INACDUTRA when he reinjured the left knee in May 1990 and May 1992, it does confirm that the Veteran was on ACDUTRA at the time of the September 2003 incident.

The record also includes a January 2011 VA examination and a February 2011 VA medical opinion from a different examiner.  The January 2011 VA examiner diagnosed DJD of the left knee status post left knee replacement and residual asymptomatic left knee scar.  Based on a review of the service medical records showing several instances of left knee injuries, including the September 2003 incident, the examiner opined that the left knee DJD was caused by or a result of service.  The February 2011 VA examiner opined that the left knee disability was less likely than not caused by or a result of the injuries noted in service.  That examiner concluded that it was not medically possible to relate visits in the 1980s for minor knee problems to the current extensive DJD in the left knee.

Consequently, there is disagreement amongst the competent medical professionals who have commented concerning whether the Veteran's current left knee disability is attributable to his military service.  An absolutely accurate determination of etiology is not a condition precedent to granting service connection.  The posited correlation or etiology need only be an as likely as not possibility.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Board assigns more probative weight to the January 2011 VA examination report findings that the Veteran's left knee disability was related to service.  Unlike the January 2011 VA examiner, the February 2011 VA examiner did not consider the Veteran's September 2003 left knee injury while on ACDUTRA, but instead focused solely on the earlier incidents in-service.  At the very least, the evidence is in equipoise regarding whether a left knee disability was incurred in service.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that a left knee disability was incurred in service.  Therefore, entitlement to service connection for a left knee disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a left knee disability is granted.


REMAND

Additional development is necessary to fully and fairly adjudicate the remaining claims before the Board at this time.  It is necessary to ensure there is a complete record upon which to decide them so the Veteran is given every possible consideration.

To the extent the Appellant is alleging he has disability as a result of injury or disease incurred or aggravated during time in the reserves, under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) service connection can be established only for disability resulting from disease or injury incurred or aggravated during active service.  To establish service connection based upon a period of ACDUTRA, the Veteran must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d) (2015); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  For establishing service connection for disability from injury, not a disease, incurred or aggravated during INACDUTRA, with the exception of certain specified diseases which first manifest on INACDUTRA which are not claimed here.  38 C.F.R. § 3.1(a), (d) (2015); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  

Regarding the claim for service connection for a right knee disability, the Veteran believes that the currently diagnosed DJD is related to incidents in-service, and, in the alternative, secondary to the now service-connected left knee disability.   Specifically, the Veteran maintains that the right knee was also injured after a fall in a hole in 1983.

A review of his service medical records shows that the Veteran sprained his right knee in February 1986.  It also shows that he was treated for right knee issues in May 1990 and May 1996.  In addition, the January 2011 VA examiner opined that the right knee disability was not caused by or a result of service because the injuries in 1986 and 1996 were mild and did not result in chronicity.  The examiner also stated that the right knee disability was not permanently aggravated by the left, but, instead, the right knee disability was more likely the result of natural progression.  Similarly, the February 2011 VA examiner also opined that the right knee disability was less likely than not caused by, a result of, or a continuation of complaints and acute knee injury noted in service.  That examiner stated that it was not medically possible to relate visits in the mid-1980s for minor knee problems to the current extensive DJD in both knees.  Since it is unclear whether the Veteran's service consisted of ACDUTRA or INACDUTRA at the time of the May 1990 and May 1996 incidents, there is no way of knowing if those later injuries aggravated the right knee strain from February 1986.  So, before this claim can be adjudicated, the Veteran's dates of ACDUTRA and INACDUTRA must be clarified and another VA examination must be conducted.

With regard to the claim for service connection for hypertension, the Veteran has stated that in 1984 he was told that he had hypertension and was prescribed medication, but could not remember the name of the medication.  The service medical records show elevated readings of 161/96 in January 1984; 148/87 in July 1984; 138/83 in June 1986; and 124/92, 160/102, 160/80, and 150/90 in May 1996.  Hypertension was ultimately diagnosed in 1996 by a private physician.  While acknowledging that the Veteran had hypertension, the January 2011 VA examiner opined that it was not caused by active duty because the Veteran was diagnosed with hypertension while he served in the National Guard and not on active duty.  The Board finds that medical opinion is not adequate.  There was no discussion of the elevated blood pressure readings on active duty from August 1982 to July 1986.  In addition, there was no discussion of whether the Veteran's hypertension was aggravated during a period of ACDUTRA.  Therefore, another VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department or state agencies to clarify the dates the Veteran was on active duty, ACDUTRA, and INACDUTRA.

2.  Then, schedule the Veteran for a VA examination to determine the etiology of a right knee disability.  The examiner must review the claims file and should note that review in the report.  The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability:  (1) initially manifested during active duty, ACDUTRA, or INACDUTRA service, including especially during periods of active service from August 1982 to July 1986; (2) if pre-existing, was aggravated during or by any of the periods of service, including additional service on ACDUTRA and INACDUTRA; (3) is otherwise related or attributable to service, including to any relevant complaints or diagnoses in service; or (4) was caused by a service-connected disability, to include the left knee disability, or treatment for a service-connected disability, and (5) has been aggravated by a service-connected disability, to include the left knee disability, or treatment for a service-connected disability.  All necessary diagnostic testing and evaluation should be performed.  The examiner should provide a complete rationales for all opinions expressed and conclusions reached.

3.  Also, schedule the Veteran for a VA examination to determine the etiology of hypertension.  The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) the Veteran's hypertension: (1) initially manifested during active duty or ACDUTRA, including during periods of active service from August 1982 to July 1986; ( 2) if pre-existing, was aggravated during or by any period of ACDUTRA service; (3) or is otherwise related or attributable to service, including to any relevant complaints or diagnoses in service, such as elevated blood pressure.  The examiner must review the claims file and should note that review in the report.  All necessary diagnostic testing and evaluation should be performed.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


